OPINION OF THE COURT
S. SHAPIRO, Judge.
On October 25, 1990, the Dade County Board of County Commissioners adopted Zoning Resolution No. Z-219-90, denying appellant’s application for zero lot line zoning classification on a ten acre rectangular shaped piece of property fronting N.W. 82nd Avenue approximately one-half mile north of Miami Gardens Drive. The property is vacant and undeveloped. For the reasons set forth herein, the Board of County Commissioners is directed to vacate that portion of Resolution *47No. Z-219-90 as it pertains to the aforementioned property and grant appellant’s request.
The subject property is bordered entirely on both the north and south by property allowing zero lot line development. A public park is situated to the west and N.W. 82nd Avenue fronts the property to the east. The Building and Zoning Department and the Planning Department of Dade County recommended that the Commission approve appellant’s application. The application was within the guidelines delineated by the Dade County Comprehensive Development Master Plan. Notwithstanding the foregoing, the Dade County Commission found that, “[T]he requested district boundary change to RU-1Z would be incompatible with the neighborhood and area concerned and would be in conflict with the principles and intent of the plan for the development of Dade County, Florida.”
The issue presented to this court is whether the action taken by the Board of County Commissioners was “fairly debatable.” It is the opinion of this court that it was not. There is no substantial competent evidence in the record to support the action of the Commission.
It is not necessary for this court to regurgitate the general zoning law of Florida as both appellant and appellee are well versed in same. This court has the authority to review and intervene in zoning matters where there is an unreasonable restriction placed on the use of one’s property by a zoning authority. Burritt v Harris, 172 So.2d 820 (Fla. 1965).
One commissioner stated that his reason for not approving the zoning application as submitted, “[I]s based not just on schools, but also on a number of the urban compatibility issues, and also trying to reverse what was, I think, wrongly established as a trend toward the zero lot line in this area.” The county commission has allowed and approved zero lot line development on the property immediately adjacent to and surrounding the subject property. It is now improper to deny appellant the same zoning the county has allowed appellant’s surrounding neighbors.
The evidence presented in favor of the rezoning application was overwhelming. The evidence presented in opposition consisted of four objectors who raised traffic and school issues. This testimony was wholly insufficient to justify a denial of the instant application. City of Clearwater v College Properties, Inc., 239 So.2d 515, (Fla. 2d D.C.A. 1970).
The subject property is a “veritable island” in a sea of zero lot line development. Tollius v City of Miami, 96 So.2d 122 (Fla. 1957). Denial *48of the application is tantamount to reverse spot zoning. Manilow v City of Miami Beach, 213 So.2d 589 (Fla. 3rd D.C.A. 1968). For this reason, if for no other, the application should have been granted.
The opinion of this court and the direction to the commission to allow the rezoning application pertains only to the west parcel of property discussed at the hearing. The zoning placed on the east parcel was proper. The county commission is directed to address the variance request concerning the road dedication requirements when it reconsiders the instant application.